Case 1:20-cv-04215-RRM-SJB Document 6 Filed 11/19/20 Page 1 of 2 PageID #: 21




Writer’s email: david@iLawco.com



                                                              November 19, 2020


VIA ECF
Chief Judge Roslynn R. Mauskopf
United States District Court
Eastern District of New York
225 Cadman Plaza East, Room 6A
Brooklyn, NY 11201


                                         Indursky vs. Dewar et al.
                                   Civil Case No. 1.20-cv-04215-RRM

Dear Judge Mauskoph:

        We represent the plaintiff in the above-referenced action. We write in response to
Defendant Keith Dewar’s letter dated November 12, 2020 requesting a conference for
permission to file a pre-answer motion to dismiss pursuant to the Court’s Individual Rules of
Practice Section III(A)(2). Defendant Dewar’s motion to dismiss will not be successful and this
Court should not allow any delay in Plaintiff being able to litigate her claims against him.
Nonetheless, plaintiff is open to the possibility of resolving the matter without further litigation
and invites the Court to refer the matter to mediation.

         As alleged in the Complaint, Defendant, a licensed attorney who works for the New York
State Unified Court System, engaged in a campaign to harass and defame plaintiff on plaintiff’s
social media account. In four separate instances, Defendant posted false and humiliating
statements on Plaintiff’s Facebook profile, which were visible to hundreds of plaintiff’s friends
and colleagues. Even more disturbingly, most of Defendant’s attacks were on photos that
Plaintiff posted of her minor children. Defendant claims that when he attacked plaintiff with
assertions that she was a “cunt,” “bitch,” and “whore,” it was merely his opinion. Defendant’s
argument lacks merit; on the contrary, such attacks constitute defamation per se and intentional
infliction of emotional distress.
Case 1:20-cv-04215-RRM-SJB Document 6 Filed 11/19/20 Page 2 of 2 PageID #: 22




        There is no shortage of case law in New York supporting that calling a woman a “whore”
or similar term constitutes defamation per se by imputing unchastity to the victim. See, e.g.,
Walia v. Vivek Purmisir & Assoc., 160 F. Supp. 2d 380, 394 (E.D.N.Y. 200) (citing N.Y. Civ.
Rights Law § 77; Walmsley v. Kopczynski, 202 A.D. 104, 195 N.Y.S. 699 (3d Dep't 1922);
Courtney v. Mannheim, 14 N.Y.S. 929 (City Court of Brooklyn, General Term 1891). Even a
concise attack, without much elaboration, can support a claim for defamation. For instance, in
Ward v. Klein, 10 Misc. 3d 2005, 809 N.Y.S.2d 828, 830 (N.Y. Sup. Ct. 2005), the defendant
simply flashed a photograph of plaintiff on a screen, captioned “24 Hour Whore.” The court
denied defendant’s motion to dismiss, stating that defendant’s statements were “reasonably
susceptible of a defamatory meaning.”

        In this case, the context further supports that the statements are actionable. The attacks
were made on plaintiff’s personal Facebook account, which is generally limited only to
plaintiff’s close friends. A viewer who saw defendant’s posts would reasonably conclude that he
knew plaintiff and was friends with her. Defendant’s status as an officer of the New York State
Courts system further lent him credibility. And the manner in which he posted – publicly,
personally attacking plaintiff, in comment on a Facebook post that was previously “liked” or
commented by over a hundred of plaintiff’s friends such that those friends would receive direct
alerts of defendant’s posts – suggested that plaintiff’s actions were not that of a random stranger,
but of someone with deep knowledge and involvement in plaintiff’s personal life.

        Defendant’s actions were all the more troubling given that (as far as plaintiff knows) the
two have never met and do not know each other and the attacks were apparently intended to
suggest that Defendant was threatening Plaintiff’s minor children. Such conduct shocks the
conscience and is therefore actionable as intentional infliction of emotional distress. Such a
claim is not duplicative of plaintiff’s defamation claim as plaintiff’s defamation claim involves
injury to plaintiff’s reputation of chastity, whereas the IIED claim concerns plaintiff’s emotional
injuries. See, e.g., Hanly v. Powell Goldstein, LLP, No. 05 CV 5089 (KMW), 2007 WL 747806,
at *6 n.9 (S.D.N.Y. Mar.9, 2007) (“[a]lthough the two injuries are related to one another in that
they are rooted in the same conduct . . . the injuries are different.”).

        Notwithstanding the foregoing, and in an effort to conserve judicial resources, Plaintiff
respectfully suggests that this case is appropriate for mediation pursuant to Local Civil Rule
83.8. Given the extremely sensitive allegations involved—for both parties—plaintiff welcomes
the opportunity to resolve the matter without full-blown litigation.


                                                      Respectfully submitted,


                                                      David D. Lin




                                                 2
